Dugro, J.—(dissenting.)
I agree with my associates that there can be no recovery in this action for damages other than those to rental value between December 20, 1882, and October 4,1883. The judgment should, therefore, be reversed and a new trial ordered, with costs to defendant to abide the event.
The order denying defendant’s motion for judgment upon the verdict was properly made. The special find*454ings were inconsistent. The first and second allowed damages to rental value, and the third contained a statement that no damages to rental value had been allowed.
It is manifest that the jury did not understand the questions upon which they passed; the verdict is conclusive evidence that this was so.
The verdict contains contradictory statements and should not have been accepted by the court. No judgment should have been ordered upon it.